 Case 2:19-cr-00877-CCC Document 186 Filed 03/10/21 Page 1 of 3 PageID: 3698




                                                                      March 10, 2021


VIA ECF
Honorable Michael A. Hammer
United States District Court for the
  District of New Jersey
Martin Luther King Courthouse
50 Walnut Street Room 2C
Newark, NJ 07101

       Re:       United States v. Matthew Goettsche, et al., 19-CR-877 (CCC)
                 Proposed Modification of Pretrial Release Order

Dear Judge Hammer:

       Please accept this letter in lieu of a more formal motion on behalf of Defendant Matthew
Goettsche. We respectfully move to modify the Order Setting Conditions of Release (dkt. 171)
(“Release Order”) to allow Mr. Goettsche to go to the Denver office of Ridley, McGreevy &
Winocur, P.C. (the “Denver Office”) at time periods preapproved by Pretrial Services to review
discovery and work product and conduct video conferences with defense counsel.

         As set forth in the Release Order, Mr. Goettsche is presently on lock-down at his
residence under home incarceration except for medical necessities, court appearances, or other
activities specifically approved by the court. In addition, Mr. Goettsche must remain in the
presence of a third-party custodian at all times, unless otherwise approved by Pretrial Services,
and he is prohibited from internet access and the possession and/or use of computers unless in
the presence of counsel.

       The proposed modifications to the Release Order are as follows:

             •   Mr. Goettsche shall be permitted to travel to the Denver Office for specific days
                 and periods of time as preapproved by Pretrial Services;
             •   One of the third-party custodians shall escort Mr. Goettsche to and from his
                 residence and the Denver Office but is permitted to leave Mr. Goettsche at the
                 Denver Office under the direct supervision of attorneys and staff of Ridley,
                 McGreevy & Winocur P.C.;
             •   Mr. Goettsche shall not otherwise be permitted to leave the Denver Office;
Case 2:19-cr-00877-CCC Document 186 Filed 03/10/21 Page 2 of 3 PageID: 3699
Hon. Michael A. Hammer
March 10, 2021
Page Two


          •   The third-party custodian escorting Mr. Goettsche between his residence and the
              Denver Office will advise Pretrial Services of Mr. Goettsche’s departures and
              arrivals;
          •   While in the presence and supervision of attorneys or staff, Mr. Goettsche is
              permitted to utilize two computers: (1) a computer with internet capabilities but
              no Microsoft Office program (“PC 1”) and (2) a custom-built computer with no
              internet capabilities but with discovery, Microsoft Office programs and attorney
              work product stored on the hard drive (“PC 2”);
          •   Mr. Goettsche may use PC 1 solely to access discovery hosted by defense counsel
              on Relativity, an internet-based discovery review platform, and to communicate
              via Zoom with defense counsel;
          •   Defense counsel will create an email address for Mr. Goettsche for the sole
              purpose of logging into Relativity or Zoom. Defense counsel will not disclose the
              password to this email address to Mr. Goettsche, and Mr. Goettsche shall not use
              this email address for any other reason than to log into Relativity or Zoom;
          •   Mr. Goettsche may use PC 2 to (1) review discovery and work product stored on
              the hard drive; and (2) utilize Microsoft Office to create attorney-client
              communications to defense counsel;
          •   Defense counsel and Mr. Goettsche may exchange work product on portable hard
              drives and PC 2, but the transfer of any portable hard drives or electronic storage
              medium must be between defense counsel and members of Ridley McGreevy &
              Winsocur, as opposed to Mr. Goettsche directly;
          •   Any such portable hard drive or electronic storage medium must remain under the
              control and supervision of attorneys or staff at all times, and Mr. Goettsche is not
              permitted to possess or use other portable hard drives or electronic storage that
              does not come from an attorney or staff member of Ridley McGreevy & Winocur,
              even if the intended use involves PC 1 or PC 2;
          •   Any member of Ridley McGreevy & Winocur who supervises Mr. Goettsche’s
              access to PC 1 or PC 2 will first review and familiarize themselves with Mr.
              Goettsche’s supervised release conditions, including the modifications set forth in
              this proposal, and will agree to supervise Mr. Goettsche to ensure that he is
              abiding by those conditions—including his prohibition of accessing the Internet
              other than for Zoom or Relativity—while he has access to PC 1 or PC 2; and
          •   Ridley McGreevy & Winocur agrees that it is obligated to report a violation of
              these proposed modified conditions, and all parties understand that a report from
              Ridley McGreevy & Winocur of an alleged violation does not constitute a waiver
              of attorney-client privilege.
 Case 2:19-cr-00877-CCC Document 186 Filed 03/10/21 Page 3 of 3 PageID: 3700
Hon. Michael A. Hammer
March 10, 2021
Page Three


       Pretrial Services has no objection to the proposed modifications. The government,
through AUSA Jamie Hoxie, consents to our request. Thank you in advance.


                                                          Respectfully submitted,



                                                          Rodney Villazor, Esq.
                                                          SMITH VILLAZOR LLP


cc:    Andrew Lourie, Esq.
       Benjamin Sauter, Esq.
       Amanda Tuminelli, Esq.
       Government counsel of record (via ECF and e-mail)
       U.S. Pretrial Services Officer David Hernandez (via e-mail)
       U.S. Pretrial Services Officer Troy Ruplinger (via e-mail)
